Citation Nr: 0118555	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to June 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to special monthly 
pension on account of the need for the aid and attendance of 
another, or being housebound.  By rating decision dated in 
September 1999, the RO granted entitlement to special monthly 
pension on the basis of being housebound.  The veteran has 
continued his appeal for aid and attendance benefits.  


REMAND

Review of the record shows that the most recent VA 
examination is dated in December 1998.  VA outpatient 
treatment records, dated through June 1999, appear to show a 
general worsening of the veteran's overall disability 
picture.  In a June 2001 Informal Hearing Presentation, the 
veteran's representative has requested a remand for another 
examination to assess the need for aid and attendance 
benefits.  Under these circumstances, the Board finds that an 
additional evaluation is warranted.  

Therefore, the case is remanded for the following:

The RO should arrange for the veteran to 
undergo a special examination to 
ascertain the need for the aid and 
attendance of another person.  The 
examiner should evaluate the veteran's 
disabilities in relation to his ability 
to perform self-care functions and render 
an opinion regarding this ability.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




